Citation Nr: 1750760	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-20 129		DATE


THE ISSUES

1.  Entitlement to service connection for headaches and dizziness, and whether new and material evidence has been received to reopen such claim.

2.  Entitlement to a compensable evaluation for service-connected status post skull fracture.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for headaches and dizziness is granted.  

Service connection for headaches and dizziness is denied.

An increased evaluation for service-connected skull fracture is denied.

Referral for extraschedular consideration of TDIU is denied.



FINDINGS OF FACT

1.  A June 2000 rating decision denied the Veteran's March 2000 petition to reopen the claim for service connection for headaches and dizziness.

2.  Evidence received since the June 2000 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The evidence of record does not indicate a nexus between the Veteran's headaches and dizziness and the in-service head injury.

4.  The Veteran's skull fracture is not manifested in any loss of skull.

5.  The evidence of record does not show the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the June 2000 rating decision became final; the criteria for reopening the previously denied claim for service connection for headaches and dizziness have been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1103 (2017).

2.  The criteria for establishing entitlement to service connection for headaches and dizziness have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for a compensable evaluation for service-connected skull fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.72, Diagnostic Code (DC) 5296.

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Navy from May 1973 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter was later transferred to the RO in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2017.  This case was previously before the Board in April 2013, when it was remanded to schedule that hearing.  The case has been returned to the Board at this time for further appellate review.

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been denied previously and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran filed his initial service connection claim for residuals of a skull fracture sustained in service in February 1994.  The RO denied service connection for that claim in a May 1994 rating decision based on a finding that there was no in-service record of residual disability or abnormality associated with the head injury.  The Veteran was notified of that decision in a May 1994 notice letter.  The Veteran did not submit a notice of disagreement with the decision within one year of that notice letter.  The Veteran next filed a claim to reopen service connection in March 2000.  That petition was denied in a June 2000 rating decision on the basis that the VA treatment records that had been associated with the record since the May 1994 denial did not have evidence of complaints of headaches with a nexus to the skull fracture.  The Veteran was notified of that decision in a July 2000 notice letter.  The Veteran did not submit a notice of disagreement with the decision or any new and material evidence within one year of that notice letter.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the July 2000 notice letter, that rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for headaches and dizziness.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

As of the June 2000 rating decision, the evidence of record indicated complaints of recurrent headaches and reflected an in-service event in which the Veteran sustained a skull fracture. 

Since the June 2000 rating decision became final, additional records have been associated with the record.  The Veteran has also undergone several VA examinations related to residuals of the skull fracture since the June 2000 rating decision became final, in December 2003, February 2009, and November 2009.  These examinations address the nexus between the claimed residuals and the in-service head injury.

In light of the above evidence, the Board finds that new and material evidence has been received and the Veteran's claim of service connection for headaches and dizziness has been reopened.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As for the first and third elements of service connection, the Veteran's VA treatment records reflect consistent complaints by the Veteran of headaches and a diagnosis of chronic headaches.  The Veteran's service records indicate that the Veteran suffered a head injury while in service and was admitted for four days for treatment for a skull fracture.  

Nothing in the Veteran's service or VA treatment records addresses the cause of the Veteran's headaches.  Upon discharge from the hospital during service, the Veteran was considered "neurologically intact."  

In a December 2003 VA examination, the Veteran reported pain on the top, left side of his head, which lasted from two hours to all day.  He described the headaches as severe.  The examiner consulted with a neurologist who also examined the Veteran and opined that the headaches are unrelated to the 1974 in-service head injury, as post-traumatic headaches would not be expected to persist for so long.  

In a December 2008 VA traumatic brain injury (TBI) examination, the Veteran reported headaches occurring approximately twice a week lasting a day or two, and dizziness with blurred vision approximately three or four times a week.  An x-ray of the skull performed in conjunction with the examination revealed an "essentially normal skull."  The examiner concluded that it would be mere speculation to opine whether the headaches were caused by the in-service skull fracture, as there are not enough records for the intervening time period that document consistent complaints of chronic headaches.  VA attempted to obtain records the Veteran identified for the relevant time period, January 1980 to September 1992, but none existed.  

The February 2009 VA TBI examination and November 2009 neurology examination did not specifically address the Veteran's headaches.

The Veteran testified at a Board hearing in June 2017, reiterating that he had headaches from the skull fracture in service.  The Board notes that while the Veteran is competent to report the reoccurrence of headaches, he is not competent to testify as to their cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (except in limited circumstances, a layperson is not competent to provide evidence of diagnoses); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (a layperson is competent to offer an opinion on simple medical conditions).

Of the evidence regarding a nexus between the Veteran's headaches and the 1974 head injury, the most favorable evidence is the February 2009 opinion stating that it would be mere speculation to draw any conclusions.  The December 2003 opinion stated that it would be unlikely that the headaches are related to the 1974 head injury, as post-traumatic headaches would not be expected to persist for so long.  

The Board finds that a preponderance of the evidence of record weighs against a finding of a nexus between the Veteran's headaches and the in-service injury.  Therefore, service connection is not warranted.

III.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased evaluation for his service connected skull fracture, currently rated under Diagnostic Code 5296, which governs loss of part of both the inner and outer tables of the skull.  Under this code, where the size of the loss is less than the size of a 25-cent piece or 0.716 square inches, without brain hernia, a 10 percent evaluation is warranted.  A 30 percent evaluation is warranted if the size of the area lost is intermediate without brain hernia.  A 50 percent evaluation is warranted if the size of the area lost is larger than a 50-cent piece or 1.140 square inches, without brain hernia.  An 80 percent evaluation is warranted for loss of part of the skull with brain hernia.  Intracranial complications are to be rated separately.  38 C.F.R. § 4.72, DC 5296.

None of the imaging in the record of the Veteran's skull has revealed any loss of a portion of the skull.  A March 1996 CT scan of the head revealed no significant abnormalities of the Veteran's skull.  A December 2003 x-ray showed no fracture, subluxation, or dislocation, and was considered normal.  An August 2008 CT scan revealed focal ischemia/infarct versus encephalomalacia of the left front parietal lobe, but no abnormalities with the skull.  A December 2008 x-ray noted no change in the appearance of the skull since a March 2007 x-ray, with the bony calvarium intact and no fractures or other significant abnormalities.  

The Board finds no evidence of worsening of the Veteran's service-connected skull fracture; the Board further finds that intracranial complications in the form of other residuals of the head injury have been appropriately considered under separate rating criteria.  The evidence of record does not indicate any loss of the skull, as required by the rating schedule for a compensable evaluation for a skull fracture.  Accordingly, the request for an increased evaluation is denied.


IV.  TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The Veteran's current 100 percent evaluation does not render this issue moot.  Bradley v. Peake, 22 Vet. App. 280, 290 (2008).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that the Veteran was or is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes.  38 C.F.R. § 4.16(a). 

Because it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, the Board will submit to the Director of Compensation and Pension Services (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the above percentage standards.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to the Director for consideration of an extraschedular rating under section 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 (2008)).

Section 4.16 of VA's regulations, in contrast to extraschedular evaluation under 38 CFR § 3.321(b)(1), does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

The Court has held that entitlement to TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Therefore, as the record reflects some evidence of unemployability, the Board will evaluate whether the Veteran is entitled to a TDIU.  Currently, the Veteran's combined evaluation is 50 percent, as he has a noncompensable evaluation for the service-connected skull fracture and a 50 percent evaluation for service-connected dementia associated with status post skull fracture.  The Veteran does not meet the schedular requirements for a TDIU, as the combined rating must be 70 percent or more, and so the Board will examine whether his case should be submitted to the Director for extraschedular consideration.  As noted above, referral is merited in cases where veterans are found to be unemployable by reason of service-connected disabilities.

The Social Security Administration (SSA) records associated with the claims file indicate the Veteran last worked in October 2002.  SSA determined that the Veteran's disability, described as organic mental disorders (chronic brain syndrome), began in February 2001.  The records include an undated neuropsychological evaluation completed in approximately 2003.  This examination indicated that the TBI the Veteran experienced in service could have contributed to the development of dementia and the decline of his neurocognitive functions; it also addressed left frontotemporal and frontoparietal involvement.  The examiner concluded that the Veteran would have difficulty with complex and detailed tasks, and that while he could accomplish simple, repetitive tasks, the significant neurocognitive impairment would make it difficult for him to accomplish them consistently.  The examiner also noted that the Veteran would not be very reliable or independent in a work setting, and would have difficulty remembering rules, solving problems, and handling stresses.

In the February 2009 VA TBI examination, the examiner concluded that the "consistently borderline and extremely low" neurocognitive test results were invalid, and that "residual impairment from even several [TBIs] is not expected to result in such severe and widespread cognitive impairment."  The examiner further noted that it was not possible to determine the nature or severity of the Veteran's cognitive dysfunction using the invalid results, nor the residual effects of chronic alcohol use, psychiatric disorder, and chronic pain.  

As well as the service-connected dementia and status post skull fracture, the Veteran's VA treatment records reflect diagnoses of chronic back pain, knee pain, depressive disorder, posttraumatic stress disorder, paranoid disorders, anxiety, and confusion.  The treatment records also reflect significant past substance abuse.  The VA treatment records indicate in various notes that the Veteran is unemployed, but do not note the reason for unemployment or whether the Veteran was seeking employment elsewhere.

The Veteran applied for a TDIU in February 2011, and VA solicited further information about the Veteran's employment in March and September 2011 letters.  The Veteran and his representative did not respond, and the Veteran declined additional VA examinations.  See Wood v. Derwinski, 1 Vet. App. 406 (1991) (VA's duty to assist is not a one-way street; a claimant's role in developing a claim is not a passive one).

Referral to the Director for extraschedular consideration is not warranted in this case.  The evidence regarding unemployability does not show that the service-connected status post skull fracture and dementia cause the Veteran to be unable to secure and maintain substantially gainful employment.  The 2003 examination indicates that the Veteran's declining neurocognitive function impairs his ability to work, and suggests a link between the TBI in service and the Veteran's current neurocognitive function.  However, it does not address to what extent other factors such as substance abuse and non-service-connected psychiatric disorders affect the Veteran's neurocognitive function.  It also does not address the left frontotemporal and frontoparietal involvement, and whether these are related to the in-service TBI.  

The examiner in the February 2009 VA TBI examination discarded the results of the neurocognitive tests performed.  The examiner acknowledged that other factors contribute to the Veteran's declining neurocognitive function, but was unable to assess the extent to which each affects his functioning.

Given the other diagnoses present in the record that contribute to cognitive dysfunction, the invalid results from the 2009 VA examination, the lack of information provided by the Veteran regarding his last employment, and his refusal to report for additional VA examinations, the Board must determine the issue based solely on the evidence of record.  The Board finds that the current evidence does not reflect that the service-connected dementia and status post skull fracture are the sole cause of the Veteran's inability to secure and follow gainful employment.  

Therefore, the Board finds the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  Accordingly, referral to the Director for extraschedular consideration of a TDIU is not warranted.  




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Department of Veterans Affairs


